No. 05-145

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2006 MT 14N

                                               _______________________________________

MOLLY STRONG, d/b/a YETI BY MOLLY, LTD.,

              Plaintiff and Appellant,

         v.

JOHN WILLIAM BUTTS,

              Defendant and Respondent.

                                                ______________________________________

APPEAL FROM:         District Court of the Eleventh Judicial District,
                     In and for the County of Flathead, Cause No. DV-04-248(A),
                     The Honorable Stewart E. Stadler, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     John M. Wagner, Quatman & Quatman, PC, Whitefish, Montana

              For Respondent:

                     Bruce McEvoy, Johnson, Berg, McEvoy & Bostock, PLLP, Kalispell,
                     Montana

                                                  ____________________________________

                                               Submitted on Briefs: January 11, 2006

                                                          Decided: January 24, 2006

Filed:

                        ______________________________________
                                         Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     Appellant Molly Strong, d/b/a Yeti By Molly, Ltd. (Strong), appeals from a

decision of the Eleventh Judicial District Court, Flathead County, granting summary

judgment to Respondent John William Butts (Butts) on the grounds that the statute of

limitations barred her claims. We affirm.

¶3     Strong argues that Butts’s fraudulent concealment of his illegal activity prevented

her from discovering a cause of action and thereby tolled the running of the statute of

limitations. See, e.g., United Methodist Church v. D.A. Davidson, Inc. (1987), 228 Mont.
288, 294, 741 P.2d 794, 798. This fraudulent concealment allegedly prevented Strong

from obtaining Butts’s records of his private Glacier Bank and Flathead Bank of Bigfork

accounts that contained the evidence of Butts’s wrongdoing that Strong needed to file this

action. Butts finally produced these records in 2002 as part of an agreement to settle

Butts’s interest in a separate legal action involving Yeti by Molly, Ltd.

¶4     Butts counters that Strong admits to having been concerned about Butts’s alleged

misappropriation of funds as far back as 1995. Butts contends that Strong’s failure to

take any action until 2003 to obtain the financial information cannot satisfy the “ordinary


                                             2
diligence” requirement of a party asserting fraudulent concealment. Osterman v. Sears,

Roebuck & Co., 2003 MT 327, ¶ 27, 318 Mont. 342, ¶ 27, 80 P.3d 435, ¶ 27.

¶5    We have determined to decide this case pursuant to Section 1, Paragraph 3(d) of

our 1996 Internal Operation Rules, as amended in 2003, which provides for

memorandum opinions. We agree with the District Court that Strong failed to exercise

ordinary diligence upon her acknowledged discovery of potential wrongdoing by Butts in

1995. Strong alleges that Butts failed to provide the requested information as part of the

parties’ dissolution of marriage proceeding. As noted by the District Court, however,

Strong failed to file a motion to compel discovery of such information until July 2003.

The doctrine of fraudulent concealment cannot save Strong’s claim given her lack of

diligence in seeking to uncover Butts’s alleged wrongdoing.

¶6    Affirmed.



                                                              /S/ BRIAN MORRIS


We Concur:

/S/ KARLA M. GRAY
/S/ JAMES C. NELSON
/S/ JOHN WARNER
/S/ W. WILLIAM LEAPHART




                                            3